Citation Nr: 0012306	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory 
disability, including sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 RO decision which denied the 
veteran's claim of service connection for a respiratory 
disability (sarcoidosis).  In August 1997 and January 1999, 
the Board remanded the claim to the RO for further 
evidentiary development.  The case was returned to the Board 
in April 2000. 


FINDING OF FACT

The preponderance of the medical evidence establishes that 
the veteran did not develop a respiratory disability, 
including sarcoidosis, in service or within one year of his 
service discharge, nor was any respiratory disability, 
including sarcoidosis, aggravated by service or a service-
connected disability. 


CONCLUSION OF LAW

A respiratory disability, including sarcoidosis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1967 to August 
1970.

A review of the veteran's service medical records shows that 
his respiratory system (i.e. lungs and chest) was 
consistently noted as normal.  His service medical records do 
not reveal any evidence of complaints, treatment, or a 
diagnosis of a respiratory disability, including sarcoidosis.

A private medical record, dated in August 1972, shows that 
the veteran presented for treatment complaining of a pulled 
chest muscle.  He related that his symptoms included chest 
pain and difficulty in breathing.  Later records, dated in 
1972 and 1973, show that he continued to complain of chest 
problems and also reflect that he complained of a cough.  

A December 1973 chest X-ray, taken at a private facility, 
revealed a questionable fine infiltrate in both upper lung 
fields.  It was pointed out that such a finding may be 
attributable to the X-ray technique employed and that a 
repeat examination should be performed to rule out any lung 
pathology.  A few days later, another chest X-ray was 
performed and it was confirmed that the veteran had a large 
infiltrate (which was very fine in nature) which extended 
over the upper half of the right lung field.  Additionally, 
there were some fine infiltrates in the left infraclavicular 
region.  The findings were deemed suggestive of bilateral 
pulmonary tuberculosis, which was more intensive on the right 
side as opposed to the left side. 

Later in December 1973, the veteran was admitted to Wyoming 
Valley Hospital.  The provisional diagnosis was pulmonary 
tuberculosis.  During the course of his hospitalization, he 
underwent X-ray testing of the chest.  The first X-ray was 
reflective of bilateral inflammatory disease of the lungs, 
which was greater on the right side as opposed to the left.  
Additionally, pulmonary tuberculosis was to be considered as 
a possible diagnosis.  A few days later, X-ray studies showed 
no change in the appearance of the upper lung fields when 
compared with the earlier radiographic examination.  It was 
also noted that he had infiltrate in the right base.  It was 
opined that a history of histiocytic reticulo endotheliosis 
was the most probable diagnosis.  However, it was also noted 
that it was possible that the veteran's condition could be 
viral in etiology but that viral studies were not available.  
The final diagnosis on hospital discharge was pulmonary 
infiltrate of undetermined etiology. 

Chest X-rays, performed in January 1974, reflect the 
impression that there had been a questionable improvement in 
the amount of infiltrates the veteran had in the upper lung 
fields as compared to previous examinations performed in 
December 1973.  A few months later, in March 1974, the 
veteran, again, underwent a chest X-ray and it was noted that 
there had been no change in the appearance of his chest since 
his January 1974 examination.

In an April 1974 statement, a private physician indicated 
that the veteran had been in excellent health until late in 
November 1973, when he noted the onset of a non-productive 
cough.  As a result of his symptoms, he had X-rays taken of 
his chest in December 1973, and such were abnormal.  He was 
admitted to Wyoming Valley Hospital for a 9 day stay.  While 
in the hospital, his physical examination was normal.  
Specifically, his purified protein derivative test, skin 
test, bronchoscopy, and sputum smears and cultures were all 
negative.  Since his discharge from the hospital, he 
reported, he felt well and had developed no new symptoms.  On 
examination, it was noted that his lungs were clear.  It was 
also noted that a soft pleuro-pericardial rub was heard only 
during inspiration, just below the left nipple; however, no 
other abnormalities were noted.  Chest X-rays were reviewed, 
including one taken in August 1972; and such was noted as a 
somewhat dark film but the lung fields were described as 
appearing clear.  X-rays taken in December 1973 were noted as 
reflective of extensive nodular disease in both the upper 
lung fields with a few scattered nodules in the right lower 
lung field.  It was concluded that there had been an 
enlargement of both hilar shadows of the right peritracheal 
areas when compared with the X-ray taken in 1972.  The last 
available X-ray taken in March 1974 was noted as showing 
little change as compared with the December 1973 X-ray; and 
it was concluded that there had been no progression of the 
respiratory disease.  It was opined that the veteran's 
extensive nodular X-ray abnormality with bilateral hilar 
adenopathy, right peritracheal adenopathy, and the lack of 
clinical symptoms, was likely suggestive of a diagnosis of 
sarcoidosis.  It was noted that a diagnosis of tuberculosis 
could be excluded based on the negative skin test and 
cultures.  The private physician also opined that he was 
unsure as to whether the veteran's condition was an unusual 
entity such as histiocytosis.  

In July 1974, a radiographic examination of the chest showed 
fine infiltrate changes in both lung fields, as previously 
described.  The clinical impression was bilateral infiltrates 
in both lung fields, which were unchanged as compared to the 
previous examination, performed in March 1974. 

A June 1975 X-ray study of the chest shows a marked 
improvement in the appearance of the chest.  A July 1975 
private medical record reflects that the veteran complained 
of pain about his right rib cage area. 

A February 1976 X-ray study of the chest shows that there had 
been no appreciable interval change since his June 1975 
examination.  The impression was linear fibrotic changes in 
the apical area, with no evidence of active infiltrate.  An 
X-ray study, performed in March 1977, reflects an impression 
that there had been no interval change in comparison to 
previous studies.  It was noted that there were linear 
fibrotic changes in the apical area from previous 
inflammatory disease, and no evidence of active infiltrate or 
failure.

In October 1977, the veteran was hospitalized at Wyoming 
Valley Hospital for a fainting episode.  The provisional 
diagnosis was syncope.  Chest X-rays were negative.  At no 
time, during the course of treatment or at the time of his 
hospital discharge, was a respiratory disability diagnosed. 

In December 1984, the veteran complained of a burning 
sensation in his chest and of a dry cough; and he said his 
symptoms had their onset four weeks earlier.  On examination, 
it was noted that his lungs were clear to auscultation.  The 
assessment was a history of sarcoidosis.  

In August 1986, the veteran presented for treatment with head 
and chest congestion.  Following an examination, the 
assessment was an upper respiratory infection.  

In June and August 1990, the veteran was treated at Geisinger 
Wyoming Valley Medical Center for throat problems.  In June 
1990, it was specifically noted he was not in respiratory 
distress.  In August 1990, an examination of the chest was 
performed and it was noted that his lungs were clear to 
auscultation.  

In September 1991, the veteran complained of chest 
discomfort, which he said felt like a muscle pull.  He said 
that the pain was persistent and was exacerbated when he 
moved.  Following an examination, the assessment was 
costochondritis.  A chest X-ray was performed and the 
impression was hyperinflation.  It was noted that a 
comparison had been made with a previous study, made in 1988, 
and that there had been no significant interval change.

In September 1993, the veteran was examined and it was noted 
that his respiratory system was negative.

An October 1997 statement from a private physician shows that 
the veteran reported having an intermittent cough.  It was 
noted that his prior history was notable for a diagnosis of 
sarcoidosis in 1974, based on bilateral hilar adenopathy; at 
that time, it was noted that he had undergone bronchoscopy 
which was unremarkable, and his condition had gone untreated 
(with no administration of Prednisone).  It was also noted 
that the veteran had a history of hay fever; and he had a 
history of smoking one pack per day for 14 years but he had 
since quit in 1978.  Following an examination, it was noted 
that the veteran had an intermittent cough for the past 18 to 
19 years.  It was opined that his intermittent cough could be 
secondary to an allergy or could possibly represent recurrent 
sarcoidosis, but such was doubted.  The veteran was advised 
to undergo further testing. 

An October 1997 chest X-ray shows the impression of small 
bilateral pleural effusions.  Pulmonary function testing 
(PFT) revealed normal spirometry, flow volume loop, lung 
volumes, and diffusing capacity. 

In an October 1997 statement, a private physician noted that 
the veteran had an intermittent cough, mainly in the autumn.  
It was noted that his serum IGE level was elevated, and such 
was likely suggestive of seasonal allergies.  It was also 
noted that a chest X-ray, performed in October 1997, revealed 
bilateral hyperinflation and no hilar adenopathy or pleural 
effusion.  It was pointed out that there had been no X-ray 
changes from 1986 to 1997.  Additionally, the angiotensin-
converting enzyme, which apparently serves to identify 
inflammatory disease such as sarcoidosis in the lungs, was 
normal.

In a November 1997 statement, a private physician noted that 
the veteran had a cough secondary to allergic hyperreactive 
airways.  It was also noted that his chest X-ray revealed 
hyperinflation emphysema which had not changed over the last 
10 years. 

A June 1998 CT scan of the chest revealed multiple small 
calcified granulomas in both lungs, dilation of the ascending 
aorta, and no evidence of an intrathoracic lesion.  
Additionally it was noted that there was the possibility of 
some lymphadenopathy in the right axillary area. 

A June 1998 PFT shows that the veteran's spirometry, lung 
volumes, and diffusion capacity were within normal limits.  

In June 1998, the veteran underwent a VA compensation 
examination.  It was noted that the veteran had been 
diagnosed as having sarcoidosis in about 1971  (presumably by 
bronchoscopic biopsy) and was not currently receiving 
treatment for such.  It was noted he had no prior history of 
tuberculosis, pneumonia, or asthma.  It was also noted that 
the veteran had a previous history of smoking which he quit 
twenty years ago.  The veteran's current complaints were 
described as an occasional dry cough, with no sputum or 
shortness of breath.  Following an examination, the 
conclusion was that there was no symptomatic involvement of 
the pulmonary system.  It was noted that the veteran's chest 
X-ray, CT scan, and PFT were all within normal limits and did 
not reveal any lung involvement from sarcoidosis.  It was 
opined that even if the veteran was diagnosed with 
sarcoidosis in the past, at present there was no active 
sarcoidosis or any other pulmonary impairment.

In August 1998, the RO received medical literature regarding 
sarcoidosis. 

In March 1999, the veteran underwent PFT and it was noted 
that his spirometry, lung volumes, and his diffusion capacity 
were within normal limits.  It was also noted that there had 
been no change since his previous PFT. 

In April 1999, the veteran underwent a VA respiratory 
compensation examination.  The examiner pointed out that the 
examination was normal, and noted that the veteran did not 
have any pulmonary symptoms.  Specifically, the veteran was 
noted as having no hemoptysis, dyspnea, or pleurisy, nor did 
he have a chronic cough.  His chest X-ray was noted as having 
several linear densities that had not changed over the years, 
and his CT scan was noted as showing similar changes without 
any evidence of diffuse parenchymal abnormality.  On 
reviewing the clinical record, it was opined that the veteran 
did not have any pulmonary illness in service.  It was 
pointed out that chest X-rays taken in 1972 were normal.  It 
was noted that the veteran had been diagnosed as having 
possible sarcoidosis by his private physician sometime after 
1972, but that lung tissue had not been obtained and the 
angiotensin converting enzyme test had not been performed, 
presumably to confirm the diagnosis.  Treatment was not 
administered and the respiratory condition resolved 
uneventfully with no residual permanent disability.  The VA 
examiner concluded that there was no clear cut evidence of 
sarcoidosis in the veteran's medical history.  He related 
that even if it was to be assumed that the veteran had indeed 
developed sarcoidosis, such began after his period of active 
service and resolved thereafter.
 
In a November 1999 addendum, the examiner who signed the 
April 1999 VA examination report (discussed above) indicated 
that he had performed a complete examination of the veteran 
in April 1999 and had reviewed all of the veteran's medical 
records.  Additionally, he indicated that he had reexamined 
the veteran in November 1999.  No pertinent abnormalities 
were noted. 


II.  Legal Analysis

The Board finds that the claim of service connection for a 
respiratory disability, including sarcoidosis, is well 
grounded, meaning his claim is "plausible."  38 U.S.C.A. 
§ 5107(a).  Development requested by the Board in August 1997 
and January 1999 has been completed to the fullest extent 
possible; as such, VA has fulfilled its obligation to assist 
the veteran in developing the evidence pertinent to his 
claim.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In general, controlling law and regulations provide that 
service connection may be established for a chronic 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
chronic disability, including sarcoidosis and active 
tuberculosis, if such is shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303 (1992).  Presumptive periods, as 
noted above, are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 
2 Vet. App. 103 (1992).

In the instant case, the veteran's service medical records do 
not reveal any complaints, treatment, or a diagnosis of a 
chronic respiratory disability, including sarcoidosis, during 
active duty or within one year of his service discharge.  A 
review of the post-service medical evidence shows that in 
August 1972, well over 1 year after the veteran's service 
separation, he began presenting with complaints of chest pain 
and difficulty in breathing; however, a chronic respiratory 
disability was not diagnosed at that time.  Later, in 
December 1973, he underwent chest X-rays and it was noted 
that he had pulmonary infiltrates.  In 1974, one of the 
veteran's private physicians noted that the veteran's X-ray 
abnormalities, among other things, were likely suggestive of 
a diagnosis of sarcoidosis.  Later X-ray studies of the 
chest, from the 1970s, show fibrotic changes from a previous 
inflammatory disease, with no evidence of current active 
infiltrates or failure.  Medical records, dated in the 1980s, 
show that the veteran presented only on a handful of 
occasions for treatment of respiratory problems, and was 
variously diagnosed as having a history of sarcoidosis and an 
upper respiratory infection.  Private medical records, dated 
in the 1990s, show that the veteran was noted to have a cough 
and such was attributed to allergies or possible sarcoidosis.  
X-rays were noted as reflective of small bilateral pleural 
effusions and hyperinflation emphysema.

In August 1997 and January 1999, the Board remanded the 
veteran's claim, in large part, so that the etiology of his 
respiratory disability could be determined.  To this end, he 
underwent VA examinations in June 1998, and April and 
November 1999.  In June 1998, it was noted that his chest X-
ray, CT scan, and PFT were all normal.  It was concluded that 
the veteran did not have any current pulmonary impairment.  
In April 1999, it was again opined that he did not have a 
current respiratory disability.  Further, it was opined that 
while the veteran may have been diagnosed as having possible 
sarcoidosis in the past, such developed after his separation 
from service and had since resolved.  Finally, the veteran 
was again examined by VA in November 1999, at which time no 
respiratory problems were detected.

As an initial matter, it is noted that the fact that the 
veteran was first diagnosed as having a respiratory disorder 
after service is not dispositive so long as there is 
competent medical evidence which establishes an etiological 
link between the disability and active service.  See 
38 C.F.R. § 3.303(d) (stating that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).  
Unfortunately for the veteran, there is no competent medical 
evidence on file which shows that he currently has a 
respiratory disability which had its inception in service or 
within one year of such, or which shows he has a current 
respiratory disability that was caused or aggravated by a 
service-connected disability.  The findings of the 1998 and 
1999 VA compensation examinations are essentially the same 
and are to the effect that the veteran does not currently 
have a respiratory disability, including sarcoidosis.  The 
1998 and 1999 VA examination reports are of tremendous 
probative value as the examiners reviewed the entire claims 
file, including service medical records, prior to rendering 
their opinions.  

It is acknowledged that the veteran's private physicians have 
opined that he does indeed have a current respiratory 
disability, and such has been characterized as hyperinflation 
emphysema, an allergy, or possible sarcoidosis.  Even 
assuming the veteran does have any or all of the 
aforementioned respiratory conditions, this is of no 
consequence as there is still no medical evidence on file 
which links such conditions to service or a service-connected 
disability. 

The veteran's own statements are recognized and are to the 
effect that there is a causal relationship between his 
claimed respiratory disability and his period of service; 
however, such are far outweighed by the bulk of medical 
evidence on file (discussed above) which is to the contrary.  
Additionally, it is noted that the generic medical 
literature, regarding sarcoidosis, which has been submitted 
does not pertain specifically to the veteran, so it cannot 
serve to support his claim.  See Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply; service 
connection for a respiratory disability, including 
sarcoidosis, is not warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disability, including 
sarcoidosis, is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

